Citation Nr: 1821067	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for service-connected dysthymic disorder.

2. Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James Brzezinski, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to March 1995. She served in the United States Navy. This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision issued by the Milwaukee, Wisconsin (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge at a video conference hearing. A copy of the hearing transcript is associated with the record. 

The Veteran, through her representative, indicated in a November 2016 submission that she was unable work as a result of her service-connected disability and requested an evaluation for TDIU dating back to 2010 based on her work history and the severity of her service-connected disability. To date, a completed application for a TDIU has not been received. The Board finds that the Veteran's claim of TDIU is part and parcel of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). Therefore, the issue of entitlement to TDIU is also on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

Regarding the Veteran's claim for an increased rating for dysthymic disorder, remand is required for a current examination. When a claimant asserts, or the evidence indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, where symptoms of two disorders cannot be separated, the symptoms of both disorders shall be rated together.  Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

The most recent VA examination was held in September 2013.  The examiner determined that the Veteran's level of occupational and social impairment was best described as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Upon examination, the VA examiner also opined that the Veteran was fully employable and that the level of occupational and social impairment being assessed in the examination was only related to the Veteran's service-connected diagnosis of dysthymic disorder, but that the Veteran also continued to meet the DSM-IV criteria for a diagnosis of personality disorder NOS and that it contributed significantly to the Veteran's functional interference beyond the level accounted for by the Veteran's service-connected dysthymic disorder. However, the VA examiner did not distinguish which symptoms were attributable to each diagnosis.

The Veteran submitted an October 2016 Rehabilitation Psychological Report conducted by an independent medical examiner. The examiner opined that the Veteran's diagnosis of a Personality Disorder was unsupported by the evidence of record and inappropriate. The examiner also opined that it was his professional opinion that the Veteran had a significant occupational and social impairment due to her service-connected mental illness and that based on testing, observation, and the record, the impairment severity supported a disability rating of 100 percent due to unemployability. Given this new evidence suggesting the service-connected disability has increased in severity and the lack of clarity regarding which symptoms are due to which psychiatric disorders, a new VA examination is necessary.

Regarding TDIU, remand is required for initial development.  The Veteran reported that she had not worked since 2010 and asserted that her service-connected dysthymic disorder rendered her unemployable. In addition to the October 2016 Rehabilitation Psychological Report, the Veteran submitted a February 2012 Social Security Administration Decision finding the Veteran had been disabled under the applicable provisions of the Social Security Act since October 1, 2010 to support her claim of individual unemployability.  No development has been undertaken for a claim of entitlement to a TDIU. The Board acknowledges that the Veteran's only service-connected disorder is currently rated at 50 percent disabling. Nonetheless, the RO should develop a claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a TDIU application (VA Form 21-8940), and ask her to complete and return it. 

2. Contact the appropriate VA Medical Center and obtain and associate with the electronic record all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

3. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the Veteran's service-connected dysthymic disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

(a) The examiner must identify all service-connected and nonservice-connected psychiatric disabilities. If no nonservice-connected disabilities are diagnosed, please address the other diagnoses contained in the May 2011 VA examination, and the findings of the October 2016 Rehabilitation Psychological Report.
(b) The examiner must distinguish symptoms that are the result of service-connected dysthymic disorder and symptoms that are the result of nonservice-connected psychiatric disorders, to include personality disorder NOS. If the examiner is unable to distinguish which symptoms are the results of the specific psychiatric disorders, the examiner should so state, and explain why. The examiner is to address the May 2011 VA examination report, the September 2013 VA examination report, and the October 2016 Rehabilitation Psychological Report. 

(c) The examiner must describe all symptoms associated with service-connected dysthymic disorder, and opine as to the levels of occupational and social impairment caused by those symptoms. 

5. Notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

